United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3783
                                    ___________

Latasha L. Childs,                     *
                                       *
           Appellant,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Mindy Howard, Records, McPherson       *
Unit, Wackenhut Correctional Facility, *      [UNPUBLISHED]
                                       *
           Appellee.                   *
                                  ___________

                           Submitted: December 21, 2000
                               Filed: December 21, 2000
                                   ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Latasha L. Childs claimed her parole-eligibility
date had passed and asked for an award of good time credit, her release, and damages.
The district court1 dismissed her complaint, finding she could not challenge the fact or
length of her confinement in this proceeding. Based on our review of the record, we


      1
        The HONORABLE STEPHEN M. REASONER, United States District Judge
for the Eastern District of Arkansas, adopting the report and recommendations of the
HONORABLE H. DAVID YOUNG, United States Magistrate Judge for the Eastern
District of Arkansas.
affirm, but modify the dismissal to be without prejudice. See 8th Cir. R. 47B; Sheldon
v. Hundley, 83 F.3d 231, 232-34 (8th Cir. 1996) (prisoner cannot use damages suit to
avoid established procedures, like habeas corpus, for challenging lawfulness of fact or
length of confinement).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-